Per Curiam.

In suits against attorneys, not only the bill or declaration, and notice of rule to plead, but notices of all the subsequent proceedings in the cause, must be served personally on the defendant, or his agent. Affixing up a no-*44notice in the clerk’s office, as in suits against common personSj js not sufficient. (Backus v. Rogers, 3 Johns. Rep. 346.) The assessment of damages, and all subsequent proceedings, must be set aside, with costs, on the defendant stipulating not to bring an action of trespass against the plaintiff.
Rule accordingly.